Case 1:20-bk-11581-MB   Doc 1 Filed 08/31/20 Entered 08/31/20 17:35:21   Desc
                        Main Document    Page 1 of 22
Case 1:20-bk-11581-MB   Doc 1 Filed 08/31/20 Entered 08/31/20 17:35:21   Desc
                        Main Document    Page 2 of 22
Case 1:20-bk-11581-MB   Doc 1 Filed 08/31/20 Entered 08/31/20 17:35:21   Desc
                        Main Document    Page 3 of 22
Case 1:20-bk-11581-MB   Doc 1 Filed 08/31/20 Entered 08/31/20 17:35:21   Desc
                        Main Document    Page 4 of 22
Case 1:20-bk-11581-MB      Doc 1 Filed 08/31/20 Entered 08/31/20 17:35:21   Desc
                           Main Document    Page 5 of 22




                                                               8-31-2020
Signature of attorney
                        Sevan Gorginian, Esq. (SBN 298986)
                        Law Office of Sevan Gorginian
                        450 N. Brand Blvd. Suite 600
                        Glendale, CA 91203
                        T: 818-928-4445 I F: 818-928-4450
                        sevan@gorginianlaw.com
Case 1:20-bk-11581-MB   Doc 1 Filed 08/31/20 Entered 08/31/20 17:35:21   Desc
                        Main Document    Page 6 of 22
Case 1:20-bk-11581-MB   Doc 1 Filed 08/31/20 Entered 08/31/20 17:35:21   Desc
                        Main Document    Page 7 of 22
Case 1:20-bk-11581-MB   Doc 1 Filed 08/31/20 Entered 08/31/20 17:35:21   Desc
                        Main Document    Page 8 of 22
Case 1:20-bk-11581-MB   Doc 1 Filed 08/31/20 Entered 08/31/20 17:35:21   Desc
                        Main Document    Page 9 of 22
Case 1:20-bk-11581-MB       Doc 1 Filed 08/31/20 Entered 08/31/20 17:35:21   Desc
                            Main Document    Page 10 of 22




      Absolute Security International, Inc.
      Attn: Lucy Lin
      4255 Tyler Avenue
      El Monte, CA 91731


      AFL-CIO
      Attn: Ron Miller
      1626 Beverly Blvd.
      Los Angeles, CA 90026-5784


      Architects Orange AO
      Attn: Jack Selman or Managing Agent
      144 N. Orange Street
      Orange, CA 92866


      ATT Mobility
      PO Box 6463
      Carol Stream, IL 60197


      AT&T Mobility LLC
      Attn: Officer or Managing Agent
      1025 Lenox Park Blvd. NE
      Atlanta, GA 30319


      Bryan Cave
      Attn: Jason DeJonker, Esq.
      161 N. Clark Street, Suite #4300
      Chicago, IL 60601


      Blue Shield of California
      PO Box 749415
      Los Angeles, CA 90074


      Blue Shield of California
      Attn: Officer or Managing Agent
      601 12th Street
      Oakland, CA 94607
Case 1:20-bk-11581-MB      Doc 1 Filed 08/31/20 Entered 08/31/20 17:35:21   Desc
                           Main Document    Page 11 of 22




      BJ Palmer and Associates
      Attn: Bruce Palmer or Managing Officer
      1616 Mesa Verde Drive
      Vista, CA 92084


      Bruce Gordon
      c/o Gordon Consulting Group
      30262 Crown Valley Parkway
      Laguna Nigel, CA 92677


      CAL-Storm Compliance Inc.
      Attn: Officer or Managing Agent
      20 Radiance Lane
      Rancho Santa Margarita, CA 92688


      Camino Real Mortgage Bankers
      Attn: Ruben Romero
      15301 Ventura Blvd. Suite 400
      Sherman Oaks, CA 91403


      Camino Real Mortgage Bankers
      Attn: Ruben Romero or Managing Officer
      707 N. Maclay Avenue Suite A
      San Fernando, CA 91340


      Capitol Airspace Group
      Attn: Officer or Managing Agent
      5400 Shawnee Road, Suite 304
      Alexandria, VA 22312

      Carpenters Union
      c/o Becarlo & Shamley
      533 South Freemont Avenue, 9th Floor
      Los Angeles, CA 90071


      City of El Monte
      Attn: City Manager
      11333 Valley Blvd.
      El Monte, CA 91731
Case 1:20-bk-11581-MB      Doc 1 Filed 08/31/20 Entered 08/31/20 17:35:21   Desc
                           Main Document    Page 12 of 22




      CitiVestFinancial Services
      Attn: Officer or Managing Agent
      PO Box 861894
      Los Angeles, CA 90086


      CitiVest Commercial Investments, LLC
      Attn: Dana Haynes
      4340 Von Karman Avenue # 110
      Newport Beach, CA 92660


      Comerica Bank
      Attn: Officer or Managing Agent
      15303 Ventura Blvd. First Floor
      Sherman Oaks, CA 91403


      Comerica Bank
      Attn: Officer or Managing Agent
      1717 Main Street
      Dallas, TX 75201


      Comerica Bank
      Attn: President Curtis C. Farmer
      1717 Main Street, MC 6578
      Dallas, TX 75201


      Chamber Lumber
      1313 Chicago Avenue
      Riverside, CA 92507


      Champion Lumber Co.
      Attn: Joe Audette
      1313 Chicago Avenue
      Riverside, CA 92507


      CraneVeyor Corp.
      Attn: Randall S. Guritzky
      1524 No. Potrero Avenue
      South El Monte, CA 91733
Case 1:20-bk-11581-MB      Doc 1 Filed 08/31/20 Entered 08/31/20 17:35:21   Desc
                           Main Document    Page 13 of 22




      CraneVeyor Corp.
      Attn: Officer or Managing Agent
      PO Box 3727
      South El Monte, CA 91733


      Crane Rental Service, Inc.
      Attn: Cathleen Greinke
      1901 W. Collins Avenue
      Orange, CA 92867


      CT Corporation System
      c/o Romspen California Mortgage Limited Partnership
      818 West Seventh Street, Suite 930
      Los Angeles, CA 90017


      Daniel A. Harrison, Esq.
      24040 Camino Del Avion Suite E185
      Monarch Beach, CA 92629


      David Barker, Esq.
      Collins Collins
      10681 Foothill Blvd., Suite #260
      Rancho Cucamonga, CA 91730


      Daniel M. Shapiro, Esq.
      1366 E. Palm Street
      Altadena, CA 91001


      David Evans
      Attention: Jodi Mensen
      4141 East Inland Empire Blvd, Suite 250
      Ontario, CA 91764


      David Evans
      Attn: Jodi Mensen
      201 S Figueroa Street, Suite 240
      Los Angeles, CA 90012
Case 1:20-bk-11581-MB      Doc 1 Filed 08/31/20 Entered 08/31/20 17:35:21   Desc
                           Main Document    Page 14 of 22




      DCI Engineers
      Attn: Mark D. Aden
      818 W. 7th Street, Suite 740
      Los Angeles, CA 90017


      DCI Engineers
      Attn: Carey Goetz
      818 Stewart Street #1000
      Seattle, WA 98101


      DLA Piper LLP
      Attention: Rockard Delgadillo
      PO BOX 75190
      Baltimore, MD 21275


      DLA Piper LLP
      Attn: Rockard J. Delgadillo
      550 South Hope Street, Suite 2400
      Los Angeles, CA 90071


      E4 Utility Design
      324 Avenida De La Estrella, Suite B
      San Clemente, CA 92672


      E4 Utility Design
      Attn: John J. Voris
      301 Via Promesa
      San Clemente, CA 92673


      Employment Development Department
      Bankruptcy Group MIC 92E
      P. O. Box 826880
      Sacramento, CA 94280-0001


      Employment Development Department
      PO Box 826215 MIC 3A
      Sacramento, CA 94230
Case 1:20-bk-11581-MB      Doc 1 Filed 08/31/20 Entered 08/31/20 17:35:21   Desc
                           Main Document    Page 15 of 22




      Franchise Tax Board
      Bankruptcy Section, MS: A-340
      P. O. Box 2952
      Sacramento, CA 95812-2952


      Franchise Tax Board
      Los Angeles Field Office
      300 S. Spring Street # 5704
      Los Angeles, CA 90013


      Fuscoe Engineering, Inc.
      Attn: Officer or Managing Agent
      600 Wilshire Blvd. Suite 1470
      Los Angeles, CA 90017


      Fuscoe Engineering, Inc.
      Attn: Jill Littley or Managing Agent
      16795 Von Karman Avenue, Suite 100
      Irvine, CA 92606


      Grand Albany Doors & Windows
      2826 A Metropolitan Place
      Pomona, CA 91767


      Grapevine Development, LLC
      Attn: James Acevedo
      24440 Mulholland Highway
      Calabasas, CA 91302


      Grapevine Development, LLC
      Attn: James Acevedo
      15301 Ventura Blvd. Bldg B Suite 490
      Sherman Oaks, CA 91403


      Grapevine Realty
      PO Box 801750
      Santa Clarita, CA 91380
Case 1:20-bk-11581-MB      Doc 1 Filed 08/31/20 Entered 08/31/20 17:35:21   Desc
                           Main Document    Page 16 of 22




      HD Construction Supply
      c/o Dunn Desantis Walt & Kendrick LLP
      750 B Street, Suite #2620
      San Diego, CA 92101


      IMA
      Attn: Officer or Managing Agent
      20341 Birch Street, Suite 100
      Newport Beach, CA 92660


      Integris Solutions, LLC
      11494 Luna Road
      Dallas, TX 75234


      Internal Revenue Service
      P.O. Box 7346
      Philadelphia, PA 19101-7346


      Internal Revenue Services
      Los Angeles Field Office
      300 N. Los Angeles Street
      Los Angeles, CA 90012


      Jonathan P. Chodos
      2934 ½ N. Beverly Glen Circle # 505
      Los Angeles, CA 90077


      KPRS Construction, Inc.
      Attn: Joel Hans Stensby
      2850 Saturn Street
      Brea, CA 92821


      KPRS Construction Services, Inc.
      Attn: Steven O. Krakowsky
      1875 Century Park East, Suite 2200
      Los Angeles, CA 90067
Case 1:20-bk-11581-MB      Doc 1 Filed 08/31/20 Entered 08/31/20 17:35:21   Desc
                           Main Document    Page 17 of 22




      Kreit Mechanical Associates, Inc.
      c/o Levi Y. Silver, Esq.
      401 B Street, Suite #1200
      San Diego, CA 92101


      Kreit Mechanical Associates, Inc.
      Attn: Ephraim Kreitenberg
      13839 Weddington Street
      Sherman Oaks, CA 91401


      Junior Steel Co.
      Attn: Paul Schifino
      134 West 168th Street
      Gardena, CA 90248


      Largo Concrete, Inc.
      Attn: Michael Gregory Long
      2741 East Walnut Avenue, First Floor
      Tustin, CA 92780


      Los Angeles County Tax Collector
      PO Box 54018
      Los Angeles, CA 90054-0018


      Lynn Safety
      Attn: Officer or Managing Agent
      12409 Slauson Avenue, Suite A
      Whittier, CA 90606


      Lynn Safety, Inc.
      Attn: Steven Patrick Lynn
      110 Mason Circle, Suite A
      Concord, CA 94520


      Los Angeles County Tax Collector
      P. O. Box 54110
      Los Angeles, CA 90054-0110
Case 1:20-bk-11581-MB      Doc 1 Filed 08/31/20 Entered 08/31/20 17:35:21   Desc
                           Main Document    Page 18 of 22




      McParlane Associates, Inc.
      Attn: Paul McParlane
      4830 View Ridge Avenue # A
      San Diego, CA 92123


      McParlane Associates, Inc.
      Attn: Officer or Managing Agent
      2 South Pointe Dr. Suite 180
      Lake Forest, CA 92630


      National Partners PFco Inc. of California
      1600 Stout Street, Suite #900
      Denver, CO 80202


      RK Engineering
      4000 Westerly Place, Suite 280
      Newport Beach, CA 92660


      Romspen Investment Corporation
      Attention: Wesley Roitman
      162 Cumberland Street, Suite #300
      Toronto, ON M5R 3N5


      Romspen California Mortgage Limited Partnership
      Attn: CT Corporation System
      28 Liberty St.
      New York, NY 10005


      Rosamond Truss Inc.
      PO Box 1876
      Rosamond, CA 93560


      Rosamond Truss Inc.
      Attn: James Browne
      1300 Orange St.
      Rosamond, CA 93560
Case 1:20-bk-11581-MB      Doc 1 Filed 08/31/20 Entered 08/31/20 17:35:21   Desc
                           Main Document    Page 19 of 22




      SCS Engineers
      3900 Kilroy AIrpor Place, Suite 280
      Newport Beach, CA 92660


      Solomon Burnstein Wood Insurance Services
      24411 Ridge Route Dr., Suite #135
      Laguna Hills, CA 92653


      State Board of Equalization
      Account Information Group, MIC: 29
      P.O. Box 942879
      Sacramento, CA 94279-0029


      SBE Electrical Contracting Inc.
      Attn: Janine D. Botes
      2961 W. MacArthur Blvd., #128
      Santa Ana, CA 92704


      SBE Electrical Contracting Inc.
      Attn: Jerry L. Brummond, Esq.
      2961 W. MacArthur Blvd., #340
      Santa Ana, CA 92704


      SVA Architects
      Attn: Robert Simons
      6 Hutton Centre Drive, Suite 1150,
      Santa Ana, California 92707


      The Hartford
      PO Box 660916
      Dallas, TX 75266-0916


      The Hartford Financial Services Group, Inc.
      690 Asylum Avenue
      Hartford, CT 06155
Case 1:20-bk-11581-MB       Doc 1 Filed 08/31/20 Entered 08/31/20 17:35:21   Desc
                            Main Document    Page 20 of 22




      Todd Pipe & Supply
      c/o Michael T. Ungar, Esq.
      715 Silver Spur Road, #209
      Rolling Hills Estate, CA 90274


      Todd Pipe & Supply – El Monte, Inc.
      c/o CT Corporation System
      818 West Seventh Street, Suite 930
      Los Angeles, CA 90017


      Todd Pipe & Supply LLC
      c/o Capital Corporate Services, Inc.
      PO Box 1831
      Austin, TX 78767

      Todd Pipe & Supply LLC
      Attn: Officer or Managing Agent
      1005 N. Edward Ct.
      Anaheim, CA 92806


      Tom Holsman
      7205 Hollywood Blvd. # 507
      Los Angeles, CA. 90046


      TPMC Services, LLC
      c/o Dominion Corporation
      1990 S. Bundy Drive, Suite 640
      Los Angeles, CA 90025


      Treg A. Julander, Esq.
      Ostergar Law Group
      9110 Irvine Center Drive


      TPMC Services, LLC
      Attn: Jack J. Druet
      31280 Pescado Drive
      Temecula, CA 92592
Case 1:20-bk-11581-MB      Doc 1 Filed 08/31/20 Entered 08/31/20 17:35:21   Desc
                           Main Document    Page 21 of 22




      Twining Inc.
      2883 East Spring Street, Suite #300
      Long Beach, CA 90806


      United Civil, Inc.
      Attn: Siew Huat Ng or Managing Officer
      30141 Agoura Road, Suite #215
      Agoura Hills, CA 91301


      United Site Services
      PO Box 660475
      Dallas, TX 75266-0475


      United Site Services
      4511 Rowland Avenue
      El Monte, CA 91731


      United Site Services
      Attn: Asterios Satrazemis, CEO
      118 Flanders Road
      Westborough, MA 01581


      United States Small Business Administration
      Attn: So Cal Legal Unit
      330 North Brand Blvd. Suite 1200
      Glendale, CA 91203


      U.S. Securities and Exchange Commission
      Attn: Bankruptcy Counsel
      444 South Flower Street, Suite 900
      Los Angeles, CA 90071-9591


      Walters Wholesale Electric Co.
      Attn: Bill Durkee or Thomas J. Nance Jr.
      2825 Temple Avenue
      Signal Hill, CA 90755
Case 1:20-bk-11581-MB      Doc 1 Filed 08/31/20 Entered 08/31/20 17:35:21   Desc
                           Main Document    Page 22 of 22




      Veneklason Associates, Inc.
      1711 16th Street
      Santa Monica, CA 90404


      WRC Development
      PO BOX 801750
      Santa Clarita, CA 91380


      WRC Development, LLC
      Attn: Henry Knebel
      23822 W. Valencia Blvd, Suite 304
      Valencia, CA 91355


      WDC & Associates
      Attn: Paul Wahlquist
      10866 Wilshire Blvd., Suite 375
      Los Angeles, CA 90024


      WDC & Associates, LLP
      Attn: Officer or Managing Agent
      2280 Lincoln Avenue, Suite 200
      San Jose, CA 95125


      United States Attorney’s Office
      Federal Building, Room 7516
      300 North Los Angeles Street
      Los Angeles, CA 90012


      United States Department of Justice
      Ben Franklin Station
      P. O. Box 683
      Washington, DC 20044


      Williams Scotsman
      Corporate Operations
      901 S. Bond Street, Suite 600
      Baltimore, MD 21231-3357
